Per Curiam.
Action for the death of plaintiff’s intestate, caused by being struck by one of defendant’s passenger trains at the station of Rices, this state, as he was driving his team over the railroad track upon a public street. Plaintiff had a verdict, and defendant appealed from a judgment rendered thereon.
The facts are very similar, though much stronger for plaintiff, to those involved in Knudson v. Great Northern Ry. Co. 114 Minn. 244, 130 N. W. 994, and Anderson v. Duluth & I. R. R. Co. supra, page 346, 133 N. W. 805, and the conclusions there reached control the case at bar.
Judgment affirmed.